



Exhibit 10.1
2018 Cash Incentive Compensation Plan


Eligible Employees: All non-Section 16 officers (“Vice Presidents”) and senior
executives (Section 16) officers (“Executive Officers”) of the Company are
eligible for participation in the Company’s 2018 Cash Incentive Compensation
Plan.


Applicable Period: The 2018 Cash Incentive Plan applies to performance during
the Company’s fiscal year ending December 31, 2018.


Components of the Plan and Criteria to Fund: The 2018 Cash Incentive
Compensation Plan consists of the following three components: (i) revenue
targets; (ii) EBITDA targets, and (iii) integration targets (synergies and
sale/leaseback). Each component of the 2018 Cash Incentive Compensation Plan
includes targets at minimum, plan, and maximum payout with the exception of the
sale/leaseback transaction target. The minimum targets serve as the threshold
upon which the incentive pool will begin to fund for that component. Achievement
of the components at plan/target will earn the target cash incentive
opportunity. Payout will be calculated along a linear continuum from minimum to
plan/target and from plan/target to maximum with the maximum target serving as
the point at which the management team will earn the highest possible cash
incentive opportunity.


The minimum performance target must be met in order for a portion of the bonus
to be paid relative to any one of the three components. Each component will be
measured separately. Bonus payouts will be based forty percent (40%) on
achievement of revenue targets, forty percent (40%) on achievement of EBITDA
targets; fifteen percent (15%) on achievement of cost savings integration
targets; and five percent (5%) on achievement of the sale/leaseback target.


The following table below represents the target bonus and maximum bonus for each
of the Company’s Vice Presidents and above and as a percent of such employee’s
annual base salary.


Executive Officer


Target
Maximum
President and CEO
125%
175%
Executive Officers (other than President and CEO)
75%
100%
Vice Presidents
50%
70%






